18-23538-rdd        Doc 4845       Filed 08/14/19 Entered 08/14/19 18:35:57                    Main Document
                                                 Pg 1 of 9


 Eric R. Reimer (admitted pro hac vice)
 Thomas R. Kreller (admitted pro hac vice)
 Robert J. Liubicic
 MILBANK LLP
 2029 Century Park East, 33rd Floor
 Los Angeles, CA 90067
 Telephone: (424) 386-4000

 Brian Kinney
 MILBANK LLP
 55 Hudson Yards
 New York, NY 10001
 Telephone: (212) 530-5000
 Facsimile: (212) 530-5219

 Counsel to Cyrus Capital Partners, L.P.

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                        :
     In re:                                             :        Chapter 11
                                                        :
     SEARS HOLDINGS CORPORATION, et al.,                :        Case No. 18-23538 (RDD)
                                                        :
                   Debtors. 1                           :        (Jointly Administered)
                                                        :
                                                        :



 1
           The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
 identification number, are as follows: Sears Holdings Corporation (0798); Kmart Holding Corporation (3116);
 Kmart Operations LLC (6546); Sears Operations LLC (4331); Sears, Roebuck and Co. (0680); ServiceLive Inc.
 (6774); SHC Licensed Business LLC (3718); A&E Factory Service, LLC (6695); A&E Home Delivery, LLC
 (0205); A&E Lawn & Garden, LLC (5028); A&E Signature Service, LLC (0204); FBA Holdings Inc. (6537);
 Innovel Solutions, Inc. (7180); Kmart Corporation (9500); MaxServ, Inc. (7626); Private Brands, Ltd. (4022); Sears
 Development Co. (6028); Sears Holdings Management Corporation (2148); Sears Home & Business Franchises,
 Inc. (6742); Sears Home Improvement Products, Inc. (8591); Sears Insurance Services, L.L.C. (7182); Sears
 Procurement Services, Inc. (2859); Sears Protection Company (1250); Sears Protection Company (PR) Inc. (4861);
 Sears Roebuck Acceptance Corp. (0535); Sears, Roebuck de Puerto Rico, Inc. (3626); SYW Relay LLC (1870);
 Wally Labs LLC (None); SHC Promotions LLC (9626); Big Beaver of Florida Development, LLC (None);
 California Builder Appliances, Inc. (6327); Florida Builder Appliances, Inc. (9133); KBL Holding Inc. (1295);
 KLC, Inc. (0839); Kmart of Michigan, Inc. (1696); Kmart of Washington LLC (8898); Kmart Stores of Illinois LLC
 (8897); Kmart Stores of Texas LLC (8915); MyGofer LLC (5531); Sears Brands Business Unit Corporation (4658);
 Sears Holdings Publishing Company, LLC. (5554); Sears Protection Company (Florida), L.L.C. (4239); SHC Desert
 Springs, LLC (None); SOE, Inc. (9616); StarWest, LLC (5379); STI Merchandising, Inc. (0188); Troy Coolidge No.
 13, LLC (None); BlueLight.com, Inc. (7034); Sears Brands, L.L.C. (4664); Sears Buying Services, Inc. (6533);
 Kmart.com LLC (9022); Sears Brands Management Corporation (5365); and SRe Holding Corporation (4816). The
 location of the Debtors’ corporate headquarters is 3333 Beverly Road, Hoffman Estates, Illinois 60179.



 38500.00002
18-23538-rdd      Doc 4845    Filed 08/14/19 Entered 08/14/19 18:35:57            Main Document
                                            Pg 2 of 9


                                     NOTICE OF APPEAL

        Pursuant to Rules 8001(a) and 8002(a) of the Federal Rules of Bankruptcy Procedure and

 28 U.S.C. § 158(a)(1), Cyrus Capital Partners, L.P. (“Cyrus”), by its undersigned attorneys,

 hereby appeals to the United States District Court for the Southern District of New York from

 the Order Determining the Amount of Second-Lien Holders’ Section 507(b) Administrative

 Claims Pursuant to Rule 3012 of the Federal Rules of Bankruptcy Procedure entered on August

 5, 2019 [Dkt. No. 4740] (the “507(b) Order”), attached hereto as Exhibit “A.” The other parties

 to the 507(b) Order, and the names, addresses and telephone numbers of their respective

 attorneys are:

        DEBTORS
        Weil, Gotshal & Manges LLP
        767 Fifth Avenue
        New York, New York 10153
        Telephone: (212) 310-8000
        Facsimile: (212) 310-8007
        Ray C. Schrock, P.C.
        David J. Lender
        Paul R. Genender
        Jared R. Friedmann
        Sunny Singh

        ESL INVESTMENTS, INC.
        Cleary Gottlieb Steen & Hamilton LLP
        One Liberty Plaza
        New York, NY 10006
        Telephone: (212) 225-2000
        Facsimile: (212) 225-3999
        Thomas J. Moloney
        Sean A. O’Neal
        Andrew Weaver
        Katherine R. Lynch
        Chelsey Rosenbloom




                                               -2-
18-23538-rdd   Doc 4845   Filed 08/14/19 Entered 08/14/19 18:35:57       Main Document
                                        Pg 3 of 9


       WILMINGTON TRUST, NATIONAL
       ASSOCIATION, AS INDENTURE
       TRUSTEE AND COLLATERAL AGENT
       Seyfarth Shaw LLP
       620 Eighth Avenue
       New York, NY 10018
       Telephone: (212) 218-4646
       Facsimile: (917) 344-1339
       Edward M. Fox
       Steven Paradise
       Owen Wolfe

       THE OFFICIAL COMMITTEE OF
       UNSECURED CREDITORS OF SEARS
       HOLDINGS CORPORATION, ET AL.
       Akin Gump Strauss Hauer & Feld LLP
       One Bryant Park
       New York, New York 10036
       Telephone: (212) 872-1000
       Facsimile: (212) 872-1002
       Ira S. Dizengoff
       Philip C. Dublin
       Joseph L. Sorkin
       Lacy M. Lawrence


 Dated: August 14, 2019
 New York, New York
                                             MILBANK LLP

                                             By: /s/ Thomas R. Kreller
                                             Eric R. Reimer
                                             Thomas R. Kreller
                                             Robert J. Liubicic
                                             2029 Century Park East, 33rd Floor
                                             Los Angeles, CA 90067
                                             Telephone: (424) 386-4000


                                             Brian Kinney
                                             55 Hudson Yards
                                             New York, NY 10001
                                             Telephone: (212) 530-5000
                                             Facsimile: (212) 530-5219

                                             Counsel to Cyrus Capital Partners, L.P.



                                       -3-
18-23538-rdd   Doc 4845   Filed 08/14/19 Entered 08/14/19 18:35:57   Main Document
                                        Pg 4 of 9




                              Exhibit A
18-23538-rdd          Doc 4845
                          4740      Filed 08/14/19
                                          08/05/19 Entered 08/14/19
                                                            08/05/19 18:35:57
                                                                     14:38:33                     Main Document
                                                  Pg 5
                                                     1 of 9
                                                          5


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------ x
 In re                                                        :
                                                              :      Chapter 11
 SEARS HOLDINGS CORPORATION, et al., :
                                                              :      Case No. 18-23538 (RDD)
                                                              :
                              1
                   Debtors.                                   :      (Jointly Administered)
 ------------------------------------------------------------ x

          ORDER DETERMINING THE AMOUNT OF SECOND-LIEN HOLDERS’
             SECTION 507(B) ADMINISTRATIVE CLAIMS PURSUANT TO
          RULE 3012 OF THE FEDERAL RULES OF BANKRUPTCY PROCEDURE

          Upon the Motion to Estimate Certain 507(b) Claims for Reserve Purposes dated May 26,

 2019 (ECF No. 4034), and as supported by Debtors’ (I) Opposition to Second-Lien Holders’

 Requests to Determine Amount of Second-Lien Secured Claims Under Section 506(a) and Section

 507(b) Administrative Claims and (II) Reply in Support of Debtors’ Rule 3012 Motion to

 Determine the Amount, if Any, of 507(b) Claims and to Surcharge Second-Lien Collateral

 Pursuant to Section 506(c) (ECF No. 4381), the Debtors’ Supplemental Brief on Expert Discovery



 1
     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, are as follows: Sears Holdings Corporation (0798); Kmart Holding Corporation (3116); Kmart
     Operations LLC (6546); Sears Operations LLC (4331); Sears, Roebuck and Co. (0680); ServiceLive Inc. (6774);
     SHC Licensed Business LLC (3718); A&E Factory Service, LLC (6695); A&E Home Delivery, LLC (0205);
     A&E Lawn & Garden, LLC (5028); A&E Signature Service, LLC (0204); FBA Holdings Inc. (6537); Innovel
     Solutions, Inc. (7180); Kmart Corporation (9500); MaxServ, Inc. (7626); Private Brands, Ltd. (4022); Sears
     Development Co. (6028); Sears Holdings Management Corporation (2148); Sears Home & Business Franchises,
     Inc. (6742); Sears Home Improvement Products, Inc. (8591); Sears Insurance Services, L.L.C. (7182); Sears
     Procurement Services, Inc. (2859); Sears Protection Company (1250); Sears Protection Company (PR) Inc.
     (4861); Sears Roebuck Acceptance Corp. (0535); SR – Rover de Puerto Rico, LLC (f/k/a Sears, Roebuck de
     Puerto Rico, Inc.) (3626); SYW Relay LLC (1870); Wally Labs LLC (None); SHC Promotions LLC (9626); Big
     Beaver of Florida Development, LLC (None); California Builder Appliances, Inc. (6327); Florida Builder
     Appliances, Inc. (9133); KBL Holding Inc. (1295); KLC, Inc. (0839); Kmart of Michigan, Inc. (1696); Kmart of
     Washington LLC (8898); Kmart Stores of Illinois LLC (8897); Kmart Stores of Texas LLC (8915); MyGofer
     LLC (5531); Sears Brands Business Unit Corporation (4658); Sears Holdings Publishing Company, LLC. (5554);
     Sears Protection Company (Florida), L.L.C. (4239); SHC Desert Springs, LLC (None); SOE, Inc. (9616);
     StarWest, LLC (5379); STI Merchandising, Inc. (0188); Troy Coolidge No. 13, LLC (None); BlueLight.com, Inc.
     (7034); Sears Brands, L.L.C. (4664); Sears Buying Services, Inc. (6533); Kmart.com LLC (9022); Sears Brands
     Management Corporation (5365); and SRe Holding Corporation (4816). The location of the Debtors’ corporate
     headquarters is 3333 Beverly Road, Hoffman Estates, Illinois 60179.




 WEIL:\97139863\6\73217.0004
18-23538-rdd        Doc 4845
                        4740        Filed 08/14/19
                                          08/05/19 Entered 08/14/19
                                                            08/05/19 18:35:57
                                                                     14:38:33                    Main Document
                                                  Pg 6
                                                     2 of 9
                                                          5


 and in Further Support of (I) Opposition to Second-Lien Holders’ Requests to Determine Amount

 of Second-Lien Secured Claims Under Section 506(a) and Section 507(b) Administrative Claims

 and (II) Reply in Support of Debtors’ Rule 3012 Motion to Determine the Amount, if Any, of 507(b)

 Claims and to Surcharge Second-Lien Collateral Pursuant to Section 506(c) (ECF No. 4565), and

 supporting declarations of Brian Griffith and Brandon Aebersold (ECF Nos. 4035, 4382, 4383,

 and 4567) (collectively, the “Rule 3012 Motion”)2 of Sears Holdings Corporation and its debtor

 affiliates, as debtors and debtors in possession in the above-captioned chapter 11 cases

 (collectively, the “Debtors”); and upon the Debtors’ Motion to Strike Second-Lien Holders’

 Experts in Connection with July 23, 2019 Hearing on Rule 507(b) Determination (ECF No. 4568);

 and upon the Common Memorandum of Law on Behalf of the Second Lien Parties: (A) In Support

 of Their Requests to Determine the Amount of Their Second Lien Secured Claims Under Section

 506(a) and Their Section 507(b) Administrative Claims Pursuant to Bankruptcy Rule 3012; and

 (B) In Opposition to Debtors’ Motion to Surcharge Their Collateral Pursuant to Section 506(c)

 (ECF No. 4272), the Common Reply Memorandum of Law on Behalf of the Second Lien Parties:

 (A) In Further Support of Their Requests to Determine the Amount of Their Second Lien Secured

 Claims Under Section 506(a) and Their Section 507(b) Administrative Claims Pursuant to

 Bankruptcy Rule 3012; and (B) In Opposition to Debtors’ Motion to Surcharge Their Collateral

 Pursuant to Section 506(c) (ECF No. 4439), Common Supplemental Brief of the Second Lien

 Parties Addressing Discovery: (A) In Connection With Their Requests to Determine the Amount

 of Their Second Lien Secured Claims Under Section 506(a) and Their Section 507(b)



 2
     See Stipulation and Order Concerning the Resolution of Certain Section 507(b) Claims (ECF No. 4316) whereby
     the Debtors’ motion is deemed to be a motion pursuant to Bankruptcy Rule 3012.

     Capitalized terms used but not otherwise defined herein shall have the respective meanings ascribed to such terms
     in the Rule 3012 Motion.



                                                          2
18-23538-rdd     Doc 4845
                     4740     Filed 08/14/19
                                    08/05/19 Entered 08/14/19
                                                      08/05/19 18:35:57
                                                               14:38:33           Main Document
                                            Pg 7
                                               3 of 9
                                                    5


 Administrative Claims Pursuant to Bankruptcy Rule 3012; and (B) In Opposition to Debtors’

 Motion to Surcharge Their Collateral Pursuant to Section 506(c) (ECF No. 4570), supporting

 expert reports and declarations from Marti Murray, David Schulte, and William Henrich

 (ECF Nos. 4314, 4372, 4569, 4571, 4573), and the individual memoranda and reply memoranda

 of the Second-Lien Holders (ECF Nos. 4273, 4276, 4278, 4313, 4440, 4441, 4445, 4586, 4587)

 (collectively, the “Second-Lien Holders’ Request for 507(b) Administrative Claims”); and

 upon the Second-Lien Parties’ Motion in Limine and supporting declaration (ECF Nos. 4564 and

 4566); and upon the Creditors’ Committee’s (I) Qualified Joinder to the Debtors’ Objection to the

 Second Lien Parties’ Requests to Determine Claims Under Section 506(a) and Section 507(b) and

 Reply in Support of the Debtors’ Rule 3012 Motion and (II) Supplemental Objection to the Second

 Lien Parties’ Request to Determine Claims Under Section 506(a) and Section 507(b) (ECF No.

 4538); and the Court having jurisdiction to consider the Rule 3012 Motion and the relief requested

 therein in accordance with 28 U.S.C. §§ 157(a)-(b) and 1334(b) and the Amended Standing Order

 of Reference M-431, dated January 31, 2012 (Preska, C.J.); and consideration of the Rule 3012

 Motion and the requested relief being a core proceeding pursuant to 28 U.S.C. § 157(b) that the

 Court can decide by a final order under the United States Constitution; and venue being proper

 before the Court pursuant to 28 U.S.C. §§ 1408 and 1409; and due and proper notice of the relief

 sought in the Rule 3012 Motion and in the Second-Lien Holders’ Request for 507(b)

 Administrative Claims and the opportunity for a hearing thereon having been provided in

 accordance with the Amended Case Management Order; and such notice having been adequate

 and appropriate under the circumstances, and it appearing that no other or further notice need be

 provided; and the Court having held an evidentiary hearing to consider the relief requested in the

 Rule 3012 Motion and the Second-Lien Holders’ Request for 507(b) Administrative Claims on




                                                 3
18-23538-rdd        Doc 4845
                        4740        Filed 08/14/19
                                          08/05/19 Entered 08/14/19
                                                            08/05/19 18:35:57
                                                                     14:38:33                     Main Document
                                                  Pg 8
                                                     4 of 9
                                                          5


 July 23, 2019 and July 31, 2019 (together, the “Hearing”); and upon the record of the Hearing and

 all of the proceedings had before the Court; and, after due deliberation, the Court having

 determined for the reasons stated by the Court in its bench ruling at the Hearing,3 which is

 incorporated herein, that the legal and factual bases established at the Hearing warrant the relief

 granted herein; now, therefore, it is hereby ORDERED THAT:

                   1.       Pursuant to Rule 3012 of the Federal Rules of Bankruptcy Procedure, the

 amount of the Second-Lien Holders’ claims pursuant to section 507(b) of the Bankruptcy Code is

 determined to be $0.00, a calculated below:

              ($ in millions)
              Collateral
              Net Eligible Inventory as of Petition Date                                  2,391.5
              Inventory Value Recovery Rate                                               87.40%
              Inventory Value                                                             2,090.17
              Credit Card Receivables                                                     46.6
              Cash                                                                        -
              Scripts                                                                     -
              Pharmacy Receivables                                                        10.5
              Total Collateral                                                            2,147.274

              First Lien / Senior Debt
              Revolving Credit Facility                                                   836.0
              First Lien Letters of Credit                                                123.8
              First Lien Term Loan B                                                      570.8
              FILO Term Loan                                                              125.0
              Stand-Alone L/C Facility                                                    271.15
              Post-petition First Lien Interest                                           34.0
              Total First Lien Debt                                                       1,960.7


 3
   Upon reviewing the proposed orders submitted by the parties, the Court realized that it had erred in assuming a
 starting 87.8% value as against eligible inventory instead of an 88.7% value, in each case before a 1.3% reduction
 for corporate overhead attributable to such collateral; this Order reflects the correct assumption.
 4
   For the reasons set forth on the record of the Hearing, the Second-Lien Holders have not met their burden to
 include ineligible inventory or inventory-in-transit as Collateral on the Petition Date.
 5
   For the reasons set forth on the record of the Hearing, the Second-Lien Holders have not met their burden to show
 a lower value for either Letter of Credit Facility senior debt.



                                                          4
18-23538-rdd     Doc 4845
                     4740      Filed 08/14/19
                                     08/05/19 Entered 08/14/19
                                                       08/05/19 18:35:57
                                                                14:38:33            Main Document
                                             Pg 9
                                                5 of 9
                                                     5


            2L Debt Remaining Value                                          186.57
            Credit Bid                                                       (433.5)
            Credit Bid Adjusted 2L Debt Collateral Value                     (246.93)
            Less: Value of 2L Adequate Protection                            (0.3)
            Total                                                            (246.63)


                2.      Because there was no diminution in the value of the Second-Lien Holders’

 Collateral from the Petition Date through the Effective Date, neither the Prepetition Second Lien

 Collateral Agent (on behalf of any Second-Lien Holder or itself) nor any Second-Lien Holder shall

 have any liens on or recourse to the Winddown Account.

                3.      The Court’s rulings on the record at the Hearing are incorporated herein by

 reference, except as specified in footnote 3 hereof.

                4.      The Debtors are authorized to take all actions necessary to effectuate the

 relief granted pursuant to this Order in accordance with the Motion.

                5.      The terms and conditions of this Order shall be effective and enforceable

 immediately upon its entry.

                6.      This Court shall retain jurisdiction to hear and determine all matters arising

 from or related to the implementation, interpretation, and/or enforcement of this Order.



 Dated: August 5, 2019
        White Plains, New York


                                               /s/Robert D. Drain______________________
                                               THE HONORABLE ROBERT D. DRAIN
                                               UNITED STATES BANKRUPTCY JUDGE




                                                  5
